TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00962-CV



                                          M. W., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
       NO. 303,756-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                            MEMORANDUM OPINION


               M.W. appeals from the trial court’s final decree terminating her parental rights to

her children.1 See Tex. Fam. Code § 161.001. The trial court found by clear and convincing

evidence that a statutory ground for terminating her parental rights existed and that termination

was in the children’s best interest. See id. § 161.001(b)(1)(E), (2).

               On appeal, appellant’s court-appointed attorney has filed a motion to

withdraw and a brief concluding that the appeal is frivolous and without merit. See Anders

v. California, 386 U.S. 738, 744 (1967); Taylor v. Texas Dep’t of Protective & Regulatory

Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders

procedure in appeal from termination of parental rights). The brief meets the requirements of


       1  We refer to appellant by her initials only. See Tex. Fam. Code § 109.002(d); Tex. R.
App. P. 9.8.
Anders by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced on appeal. See 386 U.S. at 744; Taylor, 160 S.W.3d at 646–47.

Appellant’s counsel provided appellant a copy of the Anders brief and informed her of her right

to examine the appellate record and to file a pro se brief. To date, appellant has not filed a pro

se brief.

               Upon receiving an Anders brief, we must conduct a full examination of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75,

80 (1988).   We have reviewed the entire record, including the Anders brief submitted on

appellant’s behalf, and have found nothing that would arguably support an appeal. We agree that

the appeal is frivolous and without merit. Accordingly, we affirm the trial court’s decree

terminating appellant’s parental rights. We deny counsel’s motion to withdraw.2



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Kelly, and Smith

Affirmed

Filed: February 25, 2020




        2  See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam). If appellant, after
consulting with counsel, desires to file a petition for review, counsel should timely file with the
Texas Supreme Court “a petition for review that satisfies the standards for an Anders brief.” See
id. at 27–28.
                                                2